FILE COPY




      Fourth Court of                                                  Appeals
     San Antonio, Texas
                                      Friday, July 26, 2013

                                      No. 04-12-00713-CV

                                        Mark A. Arzola,
                                          Appellant

                                                v.

ACM Properties LP; BAC Home Loans Servicing LP, f/k/a Countrywide Home Loans Servicing
                 LP; and Mortgage Electronic Registration Systems, Inc.,
                                       Appellee

                            Trial Court Case No. D-1-GN-10-003670

                                        ORDER
        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on Wednesday,
September 04, 2013, to the following panel: Justice Angelini, Justice Barnard, and Justice
Martinez. All parties will be notified of the Court’s decision in this appeal in accordance with
TEX. R. APP. P. 48.

        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDERED on Friday, July 26, 2013.
                                                              ______________________________
                                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this Friday, July 26, 2013.

                                                              ______________________________
                                                              Keith E. Hottle, Clerk